 
 
CONSULTING AGREEMENT
 
This Consulting Agreement (herein referred to as "Agreement") is made and
entered into as of this December 1, 2016 (the "Effective Date"), by and between
Monopar Therapeutics Inc. (herein referred to as "Monopar"), a Delaware limited
liability corporation. located at corporation, located at 5 Revere Dr., Suite
200, Northbrook, IL 60062, and Andrew P. Mazar (herein referred to as "MAZAR")
who resides at # (each herein referred to as "Party" and collectively as
"Parties'').
 
RECITALS
 
WHEREAS, MAZAR specializes in the field of pre-clinical and clinical
development, including but not limited to: pre-clinical study design, clinical
trial design, clinical operations, manufacturing operations, regulatory
strategy, drug candidate evaluation, and investor due diligence; and
 
WHEREAS, Monopar desires to contract with MAZAR to provide certain consultation
services, as requested by Monopar, and MAZAR wishes to provide such services to
Monopar, upon the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties agree as follows:
 
1. 
Consulting Arrangement. MAZAR agrees to perform consulting services as described
herein upon the terms and conditions herein set forth.
 
2.
Term of Agreement Subject to the provision for early termination set forth below
in Section S of this Agreement, this Agreement shall commence as of the
Effective Date and shall continue for a period of twelve (12) months from the
Effective Date (the "Term"). Either Party may terminate this Agreement without
cause with 10-days’ prior written notice.
 
3. 
Duties of MAZAR.
 
3.1 
Specific Duties. MAZAR shall provide consulting services to Monopar, such duties
to include pre-clinical study design, clinical trial design, clinical operations
oversight, manufacturing oversight, regulatory strategy, drug candidate
evaluation, and investor due diligence with such other specific requirements as
Monopar may specify from time to time during the Term (herein referred to as the
"Services").
 
3.2 
MAZAR's Obligations. MAZAR shall be diligent in the performance of Services, and
be professional in his commitment to meeting his obligations hereunder. MAZAR
represents and warrants that MAZAR is not party to any other existing agreement,
which any of them would prevent him from entering into this Agreement or which
would adversely affect this Agreement. MAZAR shall not perform Services for any
other individuals or entities in direct competition with Monopar, except as
provided for by mutual written agreement of the Parties. MAZAR shall not perform
services for any party which would require or facilitate
 
 

 
 
the unauthorized disclosure of any confidential or proprietary information of
Monopar.
 
3.3 
Reporting. MAZAR will report to and liaise with Chandler Robinson, M.D., and
Christopher M. Starr, Ph.D. and/or any other assigned Monopar employee or
consultant as may be designated in writing by Monopar.
 
3.4 
Compensation. Monopar shall pay MAZAR a cash retainer of $25,000 per month not
to exceed $300,000 for the period of this Agreement, unless modified in writing
by mutual agreement amongst the Parties.
 
MAZAR shall not be reimbursed, and is responsible for the facilities and
equipment necessary to perform Services required under this Agreement.
 
4.
Reimbursement of Other Expenses. So long as Monopar's prior approval has been
obtained, Monopar shall promptly reimburse MAZAR for all direct expenses
incurred in providing the Services to Monopar pursuant to this Agreement,
including travel, meals and lodging. The invoice submitted by MAZAR pursuant to
this Section 4 shall also include a detail of all reimbursable expenses incurred
during the period covered by such invoice.
 
5. 
Termination of Agreement - Failure to perform. In the event that MAZAR ceases to
perform the Services or breaches its obligations as required hereunder for any
reason, Monopar shall have the right to immediately terminate this Agreement
upon notice to MAZAR and to enforce such other rights and remedies as it may
have as a result of said breach.
 
6. 
Certain Liabilities. It is understood and agreed that MAZAR shall be acting as
an independent contractor and not as an agent or employee of, or partner, joint
venturer or in any other relationship with Monopar MAZAR will be solely
responsible for all his insurance, employment taxes, FICA taxes and all
obligations to governments or other organizations arising out of this consulting
assignment. MAZAR acknowledges that no income, social security or other taxes
shall be withheld or accrued by Monopar for MAZAR' s benefit. MAZAR assumes all
risks and hazards encountered in the performance of duties under this Agreement.
Unless Monopar has provided prior written approval, MAZAR shall not use any
sub-contractors to perform MAZAR's obligations hereunder. MAZAR shall be solely
responsible for any and all injuries, including death, to all persons and any
and all loss or damage to property, which may result from performance under this
Agreement.
 
7. 
Indemnities. MAZAR hereby agrees to indemnify Monopar and hold Monopar harmless
from and against all claims (whether asserted by a person, firm, entity or
governmental unit or otherwise). liabilities, losses, damages, expenses, charges
and fees which Monopar may sustain or incur arising out of or attributable to
any breach, gross negligence or willful misconduct by MAZAR, as applicable, in
the performance under this Agreement. Monopar hereby agrees to indemnify MAZAR
and hold MAZAR harmless from and against all liabilities losses, damages,
expenses, charges and fees which MAZAR may sustain or incur by reason of any
claim which may be asserted against MAZAR by any person, firm, corporation or
governmental unit and which may arise out of or be attributable to any gross
 
 
 

 
 
negligence or willful misconduct by Monopar or its employees or contractors, as
applicable, in the performance of this Agreement.
 
8.

Warranties. The Services shall be performed in a professional manner, consistent
with industry standards. In performing the Services, MAZAR shall not make any
unauthorized use of any confidential or proprietary information of any other
party or infringe the intellectual property rights of any other party.
 
9.
Arbitration. Any controversy or claim between Monopar and MAZAR arising out of
or relating to this Agreement, or the breach thereof, shall be submitted to
arbitration in accordance with the rules of the American Arbitration
Association. The site of the arbitration shall be Chicago, Illinois, and except
as provided herein the arbitration shall be conducted in accordance with the
Rules of the American Arbitration Association prevailing at the time the demand
for arbitration is made hereunder. At least one member of the arbitration panel
shall be an expert knowledgeable in the area of biopharmaceutical clinical
development. Judgment upon any award rendered by the arbitrator(s) may be
entered in any court of competent jurisdiction and shall be binding and final.
The cost of arbitration shall be borne by the losing Party, as determined by the
arbitrator(s).
 
10.
Confidential Information. MAZAR has executed the attached confidential
disclosure agreement referenced herein as Appendix A prior to commencement of
the Services. MAZAR hereby represents and warrants that the obligations
thereunder shall be binding.
 
11.
Inventions. MAZAR agrees that all ideas, developments, suggestions and
inventions conceived or reduced to practice arising out of or during the course
of performance under this Agreement shall be the exclusive property of Monopar
and shall be promptly communicated and assigned to Monopar. MAZAR shall require
any employees of or other parties contracted by MAZAR to disclose the same to
MAZAR and to be bound by the provisions of this paragraph. During the period of
this Agreement and thereafter at any reasonable time when called upon to do so
by Monopar, MAZAR shall require any employees of or other parties contracted by
MAZAR to execute patent applications, assignments to Monopar (or any designee of
Monopar) and other papers and to perform acts which Monopar believes necessary
to secure to Monopar full protection and ownership of the rights in and to the
services performed by MAZAR and/or for the preparation, filing and prosecution
of applications for patents or inventions made by any employees of or other
parties contracted by MAZAR hereunder. The decision to file patent applications
on inventions made by any employees of or other parties contracted by MAZAR
shall be made by Monopar and shall be for such countries, as Monopar shall
elect. Monopar agrees to bear all the expense in connection with the
preparation, filing and prosecution of applications for patents and for all
matters provided in this paragraph requiring the time and/or assistance of MAZAR
as to such inventions.
 
12.
Miscellaneous.
 
12.1
Notice. Any notices to be given hereunder by either Party to the other may be
effectuated, in writing, by personal delivery or by mail, registered or
certified,
 
 

 
 
postage prepaid, with return receipt requested. Mailed notices shall be
addressed to the parties at the following addresses:
 
If to Monopar:
 
 
 
 
If to MAZAR:
 
Monopar Therapeutics Inc. 5 Revere Dr., Suite 200
Northbrook, IL, 60062
 
Attention: Chandler Robinson, MD MBA MSc
 
Email: #
 
Andrew P. MAZAR
#
Email: #

 
 
or at such other addresses as either Monopar or MAZAR may designate by written
notice to each other. Notices delivered personally shall be deemed duly given on
the date of actual receipt; mailed notices shall be deemed duly given as of the
fourth day after the date so mailed.
 
12.2 
Waiver of Breach. The waiver by either Party to a breach of any provision in
this Agreement cannot operate or be construed as a waiver of any subsequent
breach by either Party.
 
12.3 
Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, that provision shall be
deemed modified to the extent necessary to make it valid or enforceable, or if
it cannot be so modified, then severed, and the remainder of the Agreement shall
continue in full force and effect as if the Agreement had been signed with the
invalid portion so modified or severed.
 
12.4
Choice of Law. This Agreement has been made and entered into in the State of
Illinois, and the laws of such state, excluding its choice of law rules, shall
govern the validity and interpretation of this Agreement and the performance due
hereunder. The losing party in any dispute hereunder shall pay the attorneys'
fees and disbursements of the prevailing party.
 
12.5 
Integration. The drafting, execution and delivery of this Agreement by the
Parties have been induced by no representations, statements, warranties or
agreements other than those expressed herein. This Agreement embodies the entire
understanding of the Parties, and there are no further or other agreements or
understandings, written or oral, in effect between the Parties relating to the
subject matter hereof unless expressly referred to herein.
 
12.6 
Modification. This Agreement may not be modified unless such is in writing and
signed by both Parties to this Agreement.
 
 

 
 
12.7 
Assignment. MAZAR shall not be permitted to assign this Agreement to any other
person or entity without the prior written consent of Monopar. MAZAR hereby
agrees that Monopar shall be permitted to assign this Agreement to any affiliate
of Monopar. This Agreement shall be binding upon and shall inure to the benefit
of the successors and permitted assigns of the parties.
 
12.8 
Survival. The provisions of Sections 7, 8, 9, 10, and 11 shall survive
expiration or termination of this Agreement for any reason. Expiration or
termination of this Agreement shall not affect Monopar's obligations to pay any
amounts that may then be due to MAZAR
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 
 
ACCEPTED AND AGREED
TO:                                                                                      
.
 
 
Andrew P.
Mazar                                                                            
MONOPAR THERAPEUTICS INC.
 
 
/s/ Andrew P.
Mazar                                                                        /s/
Chandler D. Robinson
 
BY: ANDREW P. MAZAR                                                           
BY: CHANDLER D. ROBINSON
                          ITS: CHIEF EXECUTIVE OFFICER
 
 

 
 
 
APPENDIX A
 
See executed CDA attached
 
